Title: To Thomas Jefferson from John Barnes, 10 February 1824
From: Barnes, John
To: Jefferson, Thomas


My Dear good Sir,
George Town Co.
10 feby 1824.
The long wished for Occurance, in your Esteemed favr of the 5th Inst with referance to Colo Trumbull, was truly gratifying—as it afforded me the extreme pleasure of your injoying perfect health, & the use of your injured hand, restored to a certain degree, is certified by the sample before me,—may the continuance of both,—to your utmost wishes, is not only the prayers of your particulars friends, but the general wish & prayers—of the free—as well the oppressed, of all inlightened Nations—although, I enjoy perfect Bodily health, the infirmities—of age particular—in want of hearing and natural debility—deprived of leaving Home:—Mr Seawell—my worthy Deputy—went in search of Mr Trumbull—whose Usual place of residence is New York, not expected in Washington this winter His agent Mr Wolcott Huntington, accompanied by Mr Milligan called on me—as per the inclosed recipt for said $65.25/100 I presumed it was for some paintings—& when informed, He politely requested—Mr Milligan—to favr me with a view of the like performance—left with him—for sale—the original of which I had 18 Mos since viewed at the Capital—as a Memorial—of that truly grand Representation—your referance to Colo Peyton (should any occasion offer) I hope will be considered Useless)I pray Sir, tender to the good & happy families, every sentiment of my Esteem & Respect—Accept & Believe me truly—Dear Siryour Obliged—most Obedt and very Humble servtJohn Barnes.